                Case 1:20-cv-00509-TNM Document 19 Filed 01/15/21 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


  LATHAM & WATKINS LLP,

                             Plaintiff,

                      v.                                    Civil Action No. 20-0509 (TNM)

  U.S. FOOD AND DRUG
  ADMINISTRATION,

                             Defendant.


                                          JOINT STATUS REPORT

           Pursuant to the Court’s December 18, 2020, Minute Order, Latham & Watkins LLP

(“Plaintiff”) and the U.S. Food and Drug Administration (“FDA” or “Defendant”), respectfully

submit this joint status report to update the Court on developments in this Freedom of Information

Act (“FOIA”) matter since the parties’ last report, and to propose a schedule for further

proceedings in this matter. The parties state as follows:

           1.       Plaintiff’s Complaint relates to a FOIA request dated January 15, 2020, seeking

“copies of all records associated with two specific Investigational New Drug Applications and

New Drug Applications submitted for drugs with the active ingredient cocaine hydrochloride

manufactured by Lannett Company Inc. (Numbrino) and Genus Lifesciences, Inc. (Goprelto).” Id.

at ¶ 20.

           2.       As previously reported, FDA’s second interim production on June 30, 2020

included all responsive documents identified by FDA in the search it conducted based on the

parties’ narrowed scope agreement—attached as Exhibit A to the parties May 21, 2020, Joint

Status Report (ECF No. 11)—with the exception of email records to or from former Center for

Drug Evaluation and Research (“CDER”) employees. The parties met and conferred by email on
            Case 1:20-cv-00509-TNM Document 19 Filed 01/15/21 Page 2 of 3




July 1, July 9, July 13, and July 20, 2020, and by telephone on July 10, 2020, regarding the scope

of FDA’s search and Plaintiff’s belief that some responsive documents may not have been

produced. FDA conducted additional searches and made a third interim production on July 9,

2020, a fourth interim production on July 10, 2020, and a fifth interim production on July 22, 2020.

See July 22, 2020, Joint Status Report (ECF No. 13).

       3.       Consistent with the parties’ May 21, 2020, Joint Status Report (ECF No. 11), FDA

produced the non-exempt portions of the remaining responsive documents—email records to or

from former CDER employees—on October 2, 2020.

       4.       Plaintiff believes that some of the redactions in Defendant’s FOIA productions are

overbroad and otherwise impermissible under FOIA. Judicial resolution of these issues in this

case may prove unnecessary, however, depending upon the Court’s disposition of pending motions

to complete the administrative record and for summary judgment in a related Administrative

Procedure Act challenge that is also before the Court. See Genus LifeSciences, Inc., v. Alex Azar

et al., No. 1:20-cv-00211-TNM.

       5.       The parties respectfully submit that it would further the interests of judicial

economy to defer further proceedings in this FOIA action at this time, and propose to file a further

joint status report on or before April 15, 2021.




                                                   2
         Case 1:20-cv-00509-TNM Document 19 Filed 01/15/21 Page 3 of 3




Dated: January 15, 2021

                                         Respectfully submitted,

 /s/ Andrew D. Prins                     MICHAEL R. SHERWIN
 Andrew D. Prins (D.C. Bar No. 998490)   Acting United States Attorney
 Ryan S. Baasch (D.C. Bar No. 144370)
 LATHAM & WATKINS LLP                    DANIEL F. VAN HORN
 555 Eleventh Street NW, Suite 1000      D.C. Bar No. 924092
 Washington, DC 20004                    Civil Division Chief
 Tel: (202) 637-2200
 Email: andrew.prins@lw.com              By: /s/ Diana v. Valdivia
                                         DIANA V. VALDIVIA
                                         Assistant United States Attorney
 Counsel for Plaintiff                   D.C. Bar # 1006628
                                         555 Fourth Street, N.W.
                                         Washington, D.C. 20530
                                         (202) 252-2545
                                         Diana.valdivia@usdoj.gov

                                         Counsel for Defendant




                                            3
